Appeal Dismissed and Memorandum Opinion filed July 31, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00395-CR
                               NO. 14-18-00396-CR

                          MARQUS SIRLS, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1541904 and 1542051

                 MEMORANDUM                      OPINION
      These companion appeals are from judgments of conviction signed April 23,
2018 in cause number 1541904 (aggravated robbery with a deadly weapon) and
cause number 1542051 (aggravated sexual assault). On April 23, 2018, appellant
tendered a notice of appeal from each judgment (which was filed by the district clerk
on April 24, 2018). Each notice was signed by Thomas Lewis, appellant’s trial
counsel, and contained a request by Lewis to withdraw as counsel. Also on April 23,
2018, the trial court signed an order in each case granting Lewis’ request to withdraw
and appointing Scott Pope of the Harris County Public Defender’s Office to
represent appellant on appeal. The Harris County District Clerk assigned the appeals
to this court, where they were docketed as appeal numbers 14-18-00347-CR and 14-
18-00348-CR, respectively.

      On May 2, 2018, Pope filed a notice of appeal from the judgment in each of
the underlying causes. The district clerk again assigned the appeals to this court,
where they were docketed as appeal numbers 14-18-00395-CR and 14-18-00396-
CR, respectively.

      Appeal number 14-18-00395-CR appears to be duplicative of appeal number
14-18-00347-CR, and appeal number 14-18-00396-CR appears to be duplicative of
appeal number 14-18-00348-CR. On July 16, 2018, we notified the parties that we
would dismiss appeal numbers 14-18-00395-CR and 14-18-00396-CR unless any
party showed meritorious grounds for retaining those appeals. On July 17, 2018,
appellant’s counsel filed a letter agreeing the appeals are duplicative and should be
dismissed.

      Appeal numbers 14-18-00395-CR and 14-18-00396-CR are DISMISSED.
Appeal numbers 14-18-00347-CR and 14-18-00348-CR remain pending.



                                   PER CURIAM



Panel consists of Justices Jamison, Wise, and Jewell.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          2